Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Acknowledgement is made of Applicant's remarks and amendments in the response filed April 16, 2021.  The scope of the claims have not been amended. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   

Claim Status
Claims 1, 2, 5, 6, 17 – 22, 29 and 30 are pending and under examination.

Priority
This application 15/510,542, filed 03/10/2017 is a national stage entry of PCT/IB2015/056902, International Filing Date: 09/09/2015.  PCT/IB2015/056902 claims priority from provisional applications 62/131,437, filed 03/11/2015 and 62/049,004, filed 09/11/2014.

Withdrawn Objections 

Claim Objections
The objections to Claim 1 over the term “methylthioadenosine phosphorylase (MTAP-deficient)”, and to Claim 2 over the term “Cyclin Dependent Kinase Inhibitor 2A (CDKN2A)” are withdrawn in response to Applicant amendment clarifying said terms. 

Maintained Objections and Rejections 

Specification Objection
The disclosure remains objected to because of the following informalities: 	The specification discloses numerous PRMT5 inhibitor compounds defined only by an abbreviation that is not readily recognized by one of ordinary skill in the art; but not with a corresponding chemical structure.  Examples include the claimed PRMT5 inhibitor compounds HLCL7 and CMP12.  Further the abbreviation CDKN2A, recited in instant Claims 2 and 21 and defined in amended Claim 2 as “Cyclin Dependent Kinase Inhibitor 2A”, is also not defined in the specification (Note the objection to Claim 2 over the definition of CDKN2A).  An abbreviation should be preceded in its first occurrence by the specific identity of the compound (e.g. a structure or chemical name) which said abbreviation is intended to represent.  Thereafter, the use of the abbreviation will be understood.   Appropriate correction is required.
Further, the lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is 

Claim Objections
Claims 1, 2, 5, 6, 17 – 22, 29 and 30 remain objected to because of the following informalities:  Amended Claims 1 and 20 recite abbreviations for the PRMT5 inhibitor compounds HLCL7 and CMP12 that are not defined in the claim.  Further, the specification also does not define these abbreviations.    
Appropriate correction is required.

Response to Arguments
Applicant argues (Remarks, page 5):
The Examiner objected to the specification for reciting abbreviations of names without first defining them, e.g., with a chemical compound. The Examiner points to PRMT5 inhibitors HLCL7 and CMP12. Applicants respectfully asserts that that some of the PRMT5 inhibitors may seem to be abbreviations, however, these are the full names of the inhibitors. A skilled artisan would have readily recognized these compounds at the time of filing. Thus, Applicants assert that they are appropriately defined/used in the specification and claims.

Regarding CDKN2A, a skilled artisan at the time of filing would have readily recognized that this compound is referring to Cyclin Dependent Kinase Inhibitor 2A, and therefore adding the full name to the claim does not add new matter. The addition of the full name of CDKN2A was done simply to address the objection by the previous examiner.

The Examiner objected to the claims 1 and 20 for reciting abbreviations HLCL7 and CMP12. As mentioned above, Applicants respectfully asserts that that some of the PRMT5 inhibitors may seem to be abbreviations, however, these are the full names of the inhibitors. A skilled artisan would have readily recognized these compounds at the time of filing. Thus, Applicants assert that they are appropriately defined/used in the specification and claims.

This argument has been carefully considered but is not found to be persuasive.  Absent appropriate disclosure in the specification, one of ordinary skill would be unable to identify the structures of the compounds HLCL7 and CMP12.  As noted below, these 

Claim Rejections – Improper Markush Group
Claims 1, 2, 5, 6, 17 – 22, 29 and 30 remain rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  
A Markush claim contains an “improper Markush grouping” if either: (1) The species of the Markush group do not share a single structural similarity,” or (2) the species do not share a common use.  Members of a Markush group share a "single structural similarity” when they belong to the same recognized physical or chemical class or to the same recognized physical or chemical class or to the same art-recognized class.  Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent (see Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, p. 7166, left and middle columns, bridging paragraph).
The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  

“HLCL7, CMP12, BLL54, AMI-1 to AMI-9, AMA-1, AMA-2, curcumin, resveratrol, or GW5074”
As evidenced by the present specification, the structures of these compounds are as follows:

    PNG
    media_image1.png
    868
    931
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    187
    236
    media_image2.png
    Greyscale
   
    PNG
    media_image3.png
    161
    232
    media_image3.png
    Greyscale
  
    PNG
    media_image4.png
    113
    221
    media_image4.png
    Greyscale


The skilled artisan would clearly recognize that the PRMT5 inhibitor compounds recited in Claim 1 encompass a wide variety of chemical species which are in different recognized physical classes that do not share any single structural similarity between the species.  
The compounds encompass numerous structurally distinct chemical “cores” which do not correspond to the same invention because the chemical “cores” have no substantial structural similarities although they have a common utility, i.e. inhibition of PRMT5.  See: In re Harnisch, 631 F.2d 716, 206 USPQ 300(CCPA 1980); and Ex parte Hozumi, 3 USPQ2d 1059 (Bd. Pat. App. & Int. 1984).
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature (such as the compounds designated as AMI-5 and AMI-6) as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided). 

Response to Arguments
Applicant argues (Remarks, page 6):
sic] Markush grouping’ if: (1) The species of the Markush group do not share a single structural similarity,’ or (2) the species do not share a common use.” Page 6, paragraph 2, of the Office Action, Emphasis Added. Thus, as claim 1 indicates, the common use of the Markush group is a PRMT5 inhibitor, which also includes HLCL7 and CMP12. Thus, Applicants respectfully assert that the requirements of a proper Markush group is met.

This argument has been carefully considered but is not found to be persuasive because the current rejection relies on the guidance provided in MPEP 2117(II), which explicitly states (as noted in the currently maintained rejection):
When an examiner determines that the members of a Markush group lack either a single structural similarity or a common use, or if the single structural similarity is a substantial structural feature of a chemical compound that is not essential to the common use, then a rejection on the basis that the claim contains an "improper Markush grouping" is appropriate. [Emphasis added]

Further, as discussed in MPEP 2117 (II):
A Markush claim contains an "improper Markush grouping" if either: (1) the members of the Markush group do not share a "single structural similarity" or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). 

Accordingly, per MPEP 2117, a “proper” Markush grouping requires the members share a "single structural similarity" AND share a common use.  Because Applicant has provided no persuasive evidence that the Markush alternatives recited in Claim 1 share a single structural similarity, the rejection is maintained.   It is noted the current rejection corrects clear typographical oversight wherein the term “wither” was inadvertently and clearly omitted. 

Claim rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 6, and 17 – 22 and 29 – 30 remain rejected under 35 U.S.C. 103 as being unpatentable over Baiocchi et al. in US20130059892 (published: March 7, 2013) in view of Roach et al. in Blood 122(21): 1007 (2013) and Nobori et al. in Cancer Research, 51:3193 – 3197 (1997).
Baiocchi teaches that PRMT5 expression in glioblastoma (GBM, cancer) cells is inversely correlated with patient survival (paragraph 0017; figure 2).  Baiocchi teaches that the small molecule compound CMP5 inhibited PRMT5 and proliferation of glioblastoma cells (p [0002], [0009], [0023], [0024], [0026] and [0097]; figures 8, 9, and 11; in particular; instant Claims 1, 5 and 6).  Baiocchi teaches administering a PRMT5 inhibitor to a subject with glioblastoma to treat the cancer (p [0073]; taken to meet the limitation of inhibiting the proliferation of glioblastoma cells in said subject).  Baiocchi further teaches administering a combination of the PRMT5 inhibitor CMP5 and the HDAC inhibitor TSA (a second therapeutic anti-cancer agent) wherein PRMT5 inhibitory 
Baiocchi does not teach a method for treating a subject having glioblastoma comprising administering to a subject any of the PRMT5 inhibitors recited in amended Claim 1.
Roach teaches targeting of the PRMT5 enzyme to induce γ-Globin gene derepression in sickle cell anemia, wherein studies indicate that even modest induction of γ-GLOBIN may be sufficient to ameliorate the sickle cell disease (SCD).  Roach teaches identification of key components of the repressor complex that silences fetal-γ-GLOBIN including protein arginine methyltransferase 5 enzyme (PRMT5) and histone deacetylase protein 1 and 2 (HDAC1/2).  Roach teaches pretreatment of the erythroleukemia cell line K562 with three newly developed PRMT5 inhibitors (CMP5, HLCL7 and CMP12) leads to re-expression of γ -GLOBIN gene product HbF at mRNA and protein levels in a time and dose dependent fashion .
Neither Baiocchi nor Roach specifically teach a method for treating glioblastoma comprising contacting glioblastoma cells that have an MTAP deficiency.  
Nobori teaches an analysis of human gliomas (glioblastoma) showing that 75% of glioblastoma cell lines and tumors are deficient in methylthioadenosine phosphorylase (MeSAdo phosphorylase; identical to MTAP; and that this common metabolic difference between most gliomas and all normal cells is a potential target for tumor-specific chemotherapy (Abstract).  
Nobori teaches all normal human tissues, including brain, contain MeSAdo phosphorylase (MTAP). Thus, the high frequency of MeSAdo phosphorylase deficiency 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the PRMT5 inhibitor CMP5, administered in Baiocchi’s method for treating glioblastoma with either the compound HLCL7 or CMP12.  One would have been motivated to do so, with a reasonable and predictable expectation of success in treating glioblastoma because Roach teaches HLCL7 or CMP12 (as well as CMP5) are each known inhibitors of PRMT5 and thus would reasonably be expected, absent evidence to the contrary, to be functionally equivalent.  See MPEP 2143, KSR Exemplary Rationale (B) Simple substitution of one known element for another to obtain predictable results.  Specifically, said rationale resolves the factual inquiries for (1) a finding that the substituted components and their functions were known in the art; and (2) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.
prima facie obvious by Baiocchi and Roach would include glioblastoma with a MTAP deficiency (instant Claim 1), because Baiocchi and Roach render obvious a method of treating glioblastoma comprising administering the PRMT5 inhibitor compound HLCL7 or CMP12 (i.e. said PRMT5 inhibitors inhibit glioblastoma cell proliferation), and Nobori teaches that 75% of glioblastoma have a MTAP deficiency. 
Further,  one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to evaluate the MTAP level in a subject, having glioblastoma and compare the expression of MTAP in said subject with glioblastoma with a normal control subject prior to selecting the cancer patient for treatment (instant Claim 20) because Nobori teaches MeSAdo phosphorylase deficiency in human gliomas is related to their malignant phenotypes making MeSAdo phosphorylase a reasonable target for tumor-specific chemotherapy.  
Claim 2 remains rejected under 35 U.S.C. 103 as being unpatentable over are rejected under 35 U.S.C. 103 as being unpatentable over Baiocchi et al. in US20130059892 (published: March 7, 2013) in view of Roach et al. in Blood 122(21): 1007 (2013) and Nobori et al. in Cancer Research, 51:3193 – 3197 (1997) as applied to Claims 1, 5, 6, and 17 – 22 and 29 – 30 in the 103(a) rejection above, and further in view of Lubin et al. in US20120094947 (published: April 19, 2012) as evidenced by CDKN2A at https://pubchem.ncbi.nlm.nih.gov/gene/CDKN2A/human and Andreu-Perez in Science Signaling, 2011, 4:ra58.

The combined teachings of Baiocchi, Roach and Nobori do not render obvious administering the PRMT5 inhibitor to treat glioblastoma wherein the MTAP-deficient glioblastoma cells are also deficient in cyclin dependent kinase 2A (CDKN2A).  
Lubin teaches that many cancer cells, including glioblastoma cells have a defect in both the MTAP and p16/p14ARF genes (as evidenced by CDKN2A, the p16/p14ARF genes are the same as the CDKN2A gene) (p [0094] and [0104]).  Lubin further teaches treating a subject with a cancer cell that has co-disruption in the MTAP and p16/p14ARF gene (same as the CDKN2A gene) comprising administering MTA (an antagonist of the MTAP pathway p [0094] and [0104]).  As evidenced by Andreu-Perez, MTA inhibits PRMT5-mediated signaling 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baiocchi, Roach and Nobori’s method of inhibiting the proliferation of glioblastoma cells having an MTAP deficiency in a subject, comprising administering the PRMT5 inhibitor compounds HLCL7 or CMP12, to include treating glioblastoma cells with a defect in both MTAP and CDKN2A.   One would have been motivated to do so with a reasonable expectation of success because Lubin teaches that many cancers, including glioblastoma, with a defect in both the MTAP and CDKN2A genes, can be treated (i.e. the proliferation of glioblastoma cells .  

Response to Arguments
Applicant argues (Remarks, pages 6 – 7):
Applicants respectfully assert that the Examiner is simply finding aspects of the claimed invention and trying to fit those pieces in an attempt to render obvious the claims obvious. The Supreme Court in KSR realized that most, if not all, inventions “rely upon building blocks long since uncovered.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). Thus, merely identifying each building block, or element, in the prior art does not make the claimed invention as a whole obvious. See Orthopedic Equip. Co. v. United States, 702 F.2d 1005, 1012 (Fed. Cir. 1983 ) (“[c]are must be taken to avoid hindsight reconstruction by using the patent in suit as a guide through the maze of prior art references, combining the right references in the right way so as to achieve the result of the claims in suit.”) Importantly, the courts have noted that deconstructing the claimed invention into “separate pieces” of a jigsaw puzzle will naturally give each the appearance that they fit back together. InTouch Technologies, Inc. v. VGo Communications, Inc., 751 F.3d 1327, 1349 (Fed. Cir. 2014 ). However, to safeguard against this, the Federal Circuit has held that it is the Office's burden to “provide the glue to combine the references.” Id. at 1348.

The Applicants believe that the Examiner is merely asserting that it is prima facie obvious to substitute two PRMT5 inhibitors that were disclosed in Roach, which were studied in completely different disease model (i.e., sickle cell disease) compared to the main cited prior art in Baiocchi (i.e., gliboblastoma) [sic]. A skilled artisan would not have looked to a study related sickle cell disease and believed that it would be directly applicable to glioblastoma. In particular, the courts have indicated that in the medical arts “potential solutions are less likely to be genuinely predictable,” as compared with other arts such as the mechanical devices in KSR. Eisai Co. v. Dr. Reddy's Laboratories, Ltd (533 F.3d 1353, 1359 (Fed.Cir.2008).

Therefore, at least for the reasons discussed above Baiochhi et al. in view of Roach et al. and Nobori et al. does not render obvious amended claim 1.

This argument has been carefully considered but is not found to be persuasive. Applicant asserts that it would not have been prima facie obvious to substitute the prior art compound CMP5 (a known PRMT5 inhibitor and known, when administered, to treat subjects having glioblastoma (a form of cancer; Baiochhi)), by alternatively administering an alternative, known PRMT5 inhibitor compound HLCL7 or CMP12, with a reasonable expectation that HLCL7 and CMP12 would also be effective in treating glioblastoma.  

Accordingly, despite Applicant statement assertion that “[c]are must be taken to avoid hindsight reconstruction” by the Office, the cited combination of prior art references clearly satisfies the Office's burden to “provide the glue to combine the references.”   Applicant has provided no evidence, such a showing of a surprising or unexpected result, demonstrating that the instantly claimed PRMT5 inhibitor compounds HLCL7 and CMP12 (Roach) would not be expected to be functionally equivalent to the known PRMT5 inhibitor compound CMP5 (Baiochhi). 
Finally, contrary to Applicant’s assertion that “A skilled artisan would not have looked to a study related sickle cell disease [Roach] and believed that it would be directly applicable to glioblastoma” [Baiochhi], it would have indeed been prima facie obvious for the skilled artisan to have looked to those compounds known to have, what appears to be a critical functional property, inhibition of PRMT5, and administer said 

Conclusion
Claims 1, 2, 5, 6, 17 – 22, 29 and 30 are rejected.  No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DENNIS HEYER/Primary Examiner, Art Unit 1628